DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
This application is in condition for allowance except for the presence of claims 1-12 directed to Invention I non-elected without traverse.  Accordingly, claims 1-12 have been cancelled.
Amended claims 1-12 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons set forth below.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 1-12 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-12 drawn to an image forming apparatus and control method.
II. Claims 13-20 drawn to a distinct image forming apparatus and control method.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the distinct inventions require a different field of search.

Allowable Subject Matter
Claims 13-20 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art either alone or in combination teaches the following limitations in combination with the other limitations:
Regarding independent claim 13, a plurality of cassettes each configured to detect and set a paper-sheet size of a paper- sheet stored therein, in which a common paper-sheet profile can 
a processor connected to a memory, the processor being configured to:
form an image on a paper-sheet fed from one cassette of the plurality of cassettes based on a print job;
read the paper-sheet on which the image is formed by the image formation unit; and
register an adjustment value for adjusting a print position for a first paper size to the common paper-sheet profile based on a result of reading a paper-sheet of a first size that is fed by a cassette of the plurality of cassettes storing the paper-sheet of the first size and on which a predetermined image is formed.”
Examiner notes that the Remarks, at page 10, evince an intent to have removed “can be” from claim 13.  Examiner will entertain an amendment under Rule 312 to replace the phrase “can be” with --is--.  Although such will change the scope of the claims, it will not affect patentability.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Amano et al. U.S.P.G. Pub. No. 2005/0213996, teach a plurality of paper cassettes each with a common paper sheet profile comprising paper type, but of varying sizes.  Amano reads the paper sizes in each of the cassettes, but fails to register the adjustment value based a .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEVAN A AYDIN whose telephone number is (571)270-3209. The examiner can normally be reached M-Th 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on (571) 272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/SEVAN A AYDIN/Primary Examiner, Art Unit 2852